Citation Nr: 0909742	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-11 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served with the Army National Guard from February 
1993 to February 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was remanded by the Board in October 2007.  
In her substantive appeal, the Veteran requested a Board 
hearing.  A hearing was scheduled, but the Veteran failed to 
report.  Thus, her hearing request is considered withdrawn.  
See 38 C.F.R. § 20.702(d).


FINDING OF FACT

Bilateral ankle disability was not manifested during service, 
nor is any current bilateral ankle disability causally 
related to service.  


CONCLUSION OF LAW

Bilateral ankle disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated May 2002, 
March 2006, and October 2007 the appellant was informed of 
the information and evidence necessary to warrant entitlement 
to the benefit sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist her in 
obtaining as well as her own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in May 2002 prior to the initial unfavorable 
decision in February 2004.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status, 2) 
existence of a disability, 3) a connection between the 
veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 and October 2007 letters gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in December 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes private 
treatment records, personnel records, and lay evidence.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  The Board acknowledges that the Veteran's 
service treatment records are absent.  Attempts were made to 
contact the Veteran's various National Guard units and Fort 
Jackson, South Carolina, where the veteran claims an injury 
occurred.  As seen by the January 2004 formal finding on the 
unavailablility of service medical records and the letters 
from the National Guard dated December 2007 and October 2008, 
the Veteran's service treatment records could not be located.  
The Veteran also identified missing records from a private 
physician, however all attempts to obtain those records have 
been unsuccessful.  As the RO has attempted to obtain the 
records several times and requested more information from the 
Veteran without success, the Board finds that the RO met the 
duty to assist the Veteran. 

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of her claimed disabilities.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required. 
 
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.  There is no persuasive indication that 
the Veteran's claimed disability may be associated with the 
Veteran's service.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The Veteran's service treatment records could not be located.  
Due to the missing service treatment records, the Board 
recognizes its heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran contends that she currently has a bilateral ankle 
disability.  A December 2002 emergency medical record is the 
only medical record in the claims file that addresses the 
Veteran's ankles.  At that time, the Veteran complained that 
her left ankle gave out.  When providing the history of her 
complaints, the Veteran stated that she had a stress fracture 
about 10 years before in both ankles.  The December 2002 x-
rays showed no fracture, no foreign body, no dislocation, and 
no soft tissue swelling.  The examiner diagnosed 
osteoarthritis bilateral ankles.  Thus, the Veteran has a 
medical diagnosis of a current disability.  

The Veteran contends that she suffered injury to both her 
ankles while on active duty for training at Fort Jackson, 
South Carolina, in February or March 1993.  As neither the RO 
nor the Veteran could obtain medical records from this time 
period, the claims file is silent as to complaints, 
treatments, or diagnosis of an injury to the ankles.  
Although the Board acknowledges that the service medical 
records are missing, the RO did request that the Veteran send 
contemporaneous records, post-service medical records from 
shortly after service, or lay statements from those who may 
have witnessed the injury.  The Veteran failed to provide any 
supporting evidence of a bilateral ankle disability other 
than a December 2002 emergency medical record.  

The Board recognizes the Veteran's assertion regarding ankle 
pain during service.  However, there is not only a lack of 
evidence to support a finding of ankle disability during 
service, but the overall evidence tends to weigh against such 
a finding.  Although the Veteran reported to medical 
personnel in December 2002 that she had stress fractures in 
her ankles about 10 years before, x-rays showed no signs or 
symptoms of any prior fracture.  Moreover, there is no 
supporting evidence of any continuity of pertinent symptoms 
after service.  The record contains no evidence of bilateral 
ankle complaints or clinical findings for over six years 
after service and approximately ten years after the claimed 
injury.  The first documented evidence of ankle problems is 
in December 2002.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

When considering the totality of the competent evidence, the 
Board must find that a preponderance of the evidence is 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral ankle 
disability is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


